DETAILED ACTION 
The present application, filed on 11/23/2016 is being examined under the AIA  first inventor to file provisions. 

The following is a final Office Action in response to Applicant’s amendments filed on 2/8/2021. 
a.  Claims 1, 9, 15 are amended
b.  Claims 4-6, 12 are cancelled 
c. Claims 17, 18 are new

Overall, Claims 1-3, 7-11, 13-18 are pending and have been considered below.  


Claim Rejections - 35 USC § 112(a)
Written Description (New Matter)
The following is a quotation of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the relevant portion of 35 U.S.C. §132(a):
No amendment shall introduce new matter into the disclosure of the invention.

Claims 1-3, 7-11, 13-18 are rejected under 35 U.S.C. 112(a), for failing to comply with the written description requirement. MPEP 2163.06 stipulates – If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a) – written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).  
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Claim 1 has been amended by Applicant to include the limitations “positioning the RFID device in the cutting head,” “unobstructed signal communication path,” “while the consumable component is inside the cutting head.”  The limitations have no support in the specification, drawings or initial set of claims. 

Claim 9 has been amended by Applicant to include the limitations “an RFID device of the consumable component is positioned in the cutting head,” “unobstructed signal communication path,” “while the consumable component is inside the cutting head.”   The limitations have no support in the specification, drawings or initial set of claims. 

The reference is provided for the purpose of compact prosecution. The remainder of the claims are rejected by virtue of dependency.


Claim Rejections - 35 USC § 112(a)
Written Description (Possession)
The following is a quotation of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7-11, 13-18 are rejected under 35 USC 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1, 9 are rejected for reciting the subject matter “control operations of the power supply …” which is not adequately described in the specification, in the drawings or in the original set of claims to satisfy the requirements as described in MPEP 2163.05 V: “While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved …” Further "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. "Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement).”
In the instant situation, the application specification does not attempt to describe the term “control operations of the power supply …” Therefore, further information, like calculation method or algorithm is provided; i.e. HOW the function is performed. The specification does not disclose the function, it discloses neither the necessary structure, nor the necessary algorithm to perform the function, i.e. HOW the calculation is performed.    
The question is, given the disclosure, would a POSITA conclude that the inventor was in possession of the term “control operations of the power supply …” in order to cause a system to perform the functions? The answer is clearly “no.” It looks as if the invention recites terms that have neither structure nor algorithm. 
Therefore, the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
For examination purpose, Examiner will interpret “control operations of the power supply …” as any type of operation, which is what the prior art of record discloses. The reference is provided for compact prosecution purpose. 

The remainder of the claims are rejected by virtue of dependency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-11, 13-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over De Joannis De Verclos et al (US 2007/0193988), in view of Abe (US 2008/0118253), in further view of Parry et al (US 2002/0194064).  
Regarding Claim 1 – De Joannis De Verclos discloses a method comprising: A method of operating a material processing system having a processing head with a consumable component installed therein, the method comprising:
	… the thermal processing system being one of a plasma cutting system, or a laser cutting system; {see at least fig1, rc4, [0013] – laser cutting device}  
	cutting a work piece using a beam or arc generated by the thermal processing system in a cutting operation; {see at least [Abstract] – device for trimming, adding, punching … reads on processing a work piece} 
	… the cutting head … {see at least fig1, rc1, [0015] cutting head} 
	
De Joannis De Verclos does not disclose, however, in the same or a related field of endeavor, Abe discloses: 
	installing the consumable component in the cutting head, {see at least [0011] – toner cartridge is installed}    
	the consumable component having an RFID device, {see at least fig2, rc28, rc52, [0040] – RFID tag provided in the toner cartridge}  
	the RFID device being configured to store data about the consumable component, {see at least [0041] – the memory unit stores identification information}  
	reading, the stored data about the consumable component from the RFID device by a reading device in the cutting head; and {see at least fig2, rc110, [0043] –   The counter 110 is configured to count the number of light-emitting dots, indicative of the quantity of laser light radiation, which varies according to the image data. The cumulatively totalized value of the number of dots correlates with the quantity of toner consumed. The counter 110 is configured to keep the count value from being reset; reads on “during processing;” fig2, rc160 – RFID tag reader; [0010] – … the toner cartridge is present …}  
	transmitting, by the reading device while the RFID device and the reading device are in the cutting head the stored data about the consumable component installed in the cutting head to the microprocessor that is configured to forward the stored data to …. {see at least fig2, rc110, [0043] –   The counter 110 is configured to count the number of light-emitting dots, indicative of the quantity of laser light radiation, which varies according to the image data. The cumulatively totalized value of the number of dots correlates with the quantity of toner consumed. The counter 110 is configured to keep the count value from being reset; reads on “during processing;” [0041] – the memory unit stores identification information … communication unit 52b is configured to respond to communication instructions transmitted through the RFID tag reader 160 from the control unit 100; upon receipt of the communication instructions, the communication unit 52b retrieves data from the memory unit 52a and transmits the retrieved data through the RFID tag reader 160 to the control unit 100. Thus, a toner cartridge 28 with an RFID tag 52 can be identified as a genuine product without fail by the fact that the data such as a corresponding ID can be retrieved from the RFID tag 52; [0010] – … the toner cartridge is present …}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify De Joannis De Verclos to include the elements of Abe.  One would have been motivated to do so, in order to equip the laser cutting beam with means to store functional parameters that can be used for different purposes. Furthermore, the Supreme Court has supported that use of known technique to improve similar devices (methods, or products) in the same way; (see MPEP 2143 (C)) or applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (see MPEP 2143 (D)) is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, De Joannis De Verclos evidently discloses a laser cutting beam.  Abe is merely relied upon to illustrate the functionality of an RFID device with data to be stored and retrieved, which is a well-known technique in the art. Based on the before mentioned KSR rationales (MPEP 2143(C) and MPEP 2143(D)), obviousness can also be demonstrated by applying Abe’s technique designed and developed for a standard functioning environment for semiconductor based components to a hostile environment for semiconductor based components (RFID devices are implemented in semiconductors; see also Examiner’s remarks in the “Response to Amendments/Arguments” section of the instant Office Action). It follows that it would be reasonable for a person of ordinary skill in the art to apply the Abe technique, which is a well-known technique in the art in order to improve similar or known devices (only the working environmental conditions are different). Finally, since the elements disclosed by De Joannis De Verclos, as well as Abe would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over De Joannis De Verclos / Abe. 

De Joannis De Verclos, Abe does not disclose, however, in the same or a related field of endeavor, Parry discloses: 
providing the thermal processing system including … connected to a power supply and a microprocessor {see at least fig1, rc116, [0037] cartridge container (reads on cutting head) is inherently connected to power supply, which is also inherent in the configuration}, the … including a reading device configured to receive radio-frequency signals {see at least fig1, rc118, [0037] RFID tag (reads on configuration to receive radio-frequency signals}, the microprocessor configured to control operations of the power supply and … {see at least fig1, rc130, rc118, [0029] internal processor, the power supply is inherent in the configuration}, the microprocessor being in electrical communication with an internet-based cloud-computing network, … {see at least fig2, rc212, [0044] – … processor 130 issues instructions for the embedded web server 132 to connect to a server 180 on the Internet 190 … The claim element “to receive radio-frequency signals, the microprocessor configured to control operations of the power supply and the cutting head” consists entirely of language disclosing at most a reason to have performed earlier method steps (intended use or field of use), but which imparts neither structure nor functionality to the claimed method, so it is considered but given no patentable weight. (see MPEP 2111.05, MPEP 2114 and authorities cited therein).  The reference is provided for the purpose of compact prosecution.}  
	… to the internet-based cloud-computing network. {see at least fig2, rc212 – connect device to Internet; [0023] – using a global computing network, such as the Internet; reads on communicating over the Internet}  
	positioning the RFID device in the … upon installation of the consumable component in the … to maintain an unobstructed signal communication path to the reading device in the … such that the RFID device is readable by the reading device while the consumable component is inside the …; {see at least [0025] the cartridge or container (which contains an RFID tag) can be installed directly into the imaging device (reads on cutting head); fig1, rc118, [0037] cartridge (reads on cutting head) with RFID tag; fig2, rc204, [0043] has a signal been received - yes (reads on unobstructed signal communication)}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Abe, De Joannis De Verclos to include the elements of Parry.  One would have been motivated to do so, in order equip the laser cutting system with a most efficient communication functions. Furthermore, the Supreme Court has supported that use of known technique to improve similar devices (methods, or products) in the same way; (see MPEP 2143 (C)) or applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (see MPEP 2143 (D)) is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, De Joannis De Verclos, Abe evidently discloses a laser cutting system with an RFID device with data to be stored, retrieved and transmitted further. Parry is merely relied upon to illustrate the functionality of communicating over the Internet in the same or similar context, which is a well-known technique in the art. Based on the before mentioned KSR rationales (MPEP 2143(C) and MPEP 2143(D)), obviousness can also be demonstrated by applying Parry’s technique designed and developed for a standard functioning environment for semiconductor based components to a hostile environment for semiconductor based components (RFID devices are implemented in semiconductors; see also Examiner’s remarks in the “Response to Amendments/Arguments” section of the instant Office Action). It follows that it would be reasonable for a person of ordinary skill in the art to apply Parry’s technique, which is a well-known technique in the art in order to improve similar or known devices (only the working environmental conditions are different). Finally, since the elements disclosed by De Joannis De Verclos, Abe as well as Parry would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over De Joannis De Verclos, Abe / Parry.  

Regarding Claims 2, 13 – De Joannis De Verclos, Abe, Parry discloses the limitations of Claims 1, 9. De Joannis De Verclos further discloses:  
wherein the cutting head comprises a plasma torch or a laser cutting head. {see at least fig2, rc1, [0013] – laser cutting head}  

Regarding Claims 3, 14 – De Joannis De Verclos, Abe, Parry discloses the limitations of Claims 1, 9. Abe further discloses:  
	wherein the data about the consumable component comprises at least one of a duration the thermal processing system was operated, an identification of the consumable component, a number of starts performed by the consumable component, or an hours of operation of the consumable component. {see at least [0041] – toner cartridge ID information … serial number}  

Regarding Claim 7 – De Joannis De Verclos, Abe, Parry discloses the limitations of Claim 1. Parry further discloses:  
	analyzing usage information about the consumable component using the internet-based cloud-computing network. {see at least [0042] – based on the individual consumer product values, as well as relative quantities consumed … detection of the consumable product}  

Regarding Claim 8 – De Joannis De Verclos, Abe, Parry discloses the limitations of Claim 1. Parry further discloses:  
	accessing the internet-based cloud-computing network to receive the stored data about the consumable component. {see at least fig2, rc212 – connect device to Internet; [0023] – using a global computing network, such as the Internet; reads on communicating over the Internet. The phrase “to receive the stored data about the consumable component” consists entirely of nonfunctional, descriptive language, disclosing at most a reason to have performed an earlier method step (intended use, field of use), but which imparts neither structure nor functionality to the claimed method so are considered but given no patentable weight. (MPEP 2111.05). The reference is provided for the purpose of compact prosecution. The claim element “to receive the stored data about the consumable component” consists entirely of language disclosing at most a reason to have performed earlier method steps (intended use or field of use), but which imparts neither structure nor functionality to the claimed method, so it is considered but given no patentable weight. (see MPEP 2111.05 and authorities cited therein).  The reference is provided for the purpose of compact prosecution.}   

Regarding Claim 9 – De Joannis De Verclos discloses a method comprising: A method of operating a material processing system that includes a cutting head with a consumable component, the method comprising: 
	generating, by the cutting head, a cutting beam or arc during a cutting process by the cutting head; {see at least fig1, rc8, [0013] – cutting beam generator; fig2, rc110, [0043] –   The counter 110 is configured to count the number of light-emitting dots, indicative of the quantity of laser light radiation, which varies according to the image data. The cumulatively totalized value of the number of dots correlates with the quantity of toner consumed. The counter 110 is configured to keep the count value from being reset; reads on “during processing;”}  
	cutting a work piece using the cutting beam or arc during the cutting process; {see at least [Abstract] – device for trimming, adding, punching … reads on processing a work piece} 
	… the cutting head … {see at least fig1, rc1, [0015] cutting head} 

	
De Joannis De Verclos does not disclose, however, in the same or a related field of endeavor, Abe discloses: 
	installing the consumable component inside of the cutting head of the thermal processing system … {see at least [0011] – toner cartridge is installed}  
	reading, by the reading device, cutting data of the consumable component from the RFID tag disposed in the …; {see at least fig2, rc160 – RFID tag reader}  	

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify De Joannis De Verclos to include the elements of Abe.  One would have been motivated to do so, in order to equip the laser cutting beam with means to store functional parameters that can be used for different purposes. Furthermore, the Supreme Court has supported that use of known technique to improve similar devices (methods, or products) in the same way; (see MPEP 2143 (C)) or applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (see MPEP 2143 (D)) is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, De Joannis De Verclos evidently discloses a laser cutting beam.  Abe is merely relied upon to illustrate the functionality of an RFID device with data to be stored and retrieved, which is a well-known technique in the art. Based on the before mentioned KSR rationales (MPEP 2143(C) and MPEP 2143(D)), obviousness can also be demonstrated by applying Abe’s technique designed and developed for a standard functioning environment for semiconductor based components to a hostile environment for semiconductor based components (RFID devices are implemented in semiconductors; see also Examiner’s remarks in the “Response to Amendments/Arguments” section of the instant Office Action). It follows that it would be reasonable for a person of ordinary skill in the art to apply the Abe technique, which is a well-known technique in the art in order to improve similar or known devices (only the working environmental conditions are different). Finally, since the elements disclosed by De Joannis De Verclos, as well as Abe would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over De Joannis De Verclos / Abe.

De Joannis De Verclos, Abe does not disclose, however, in the same or a related field of endeavor, Parry discloses: 
providing the thermal processing system including … connected to a power supply and a microprocessor {see at least fig1, rc116, [0037] cartridge container (reads on cutting head) is inherently connected to power supply, which is also inherent in the configuration}, the … including a reading device configured to receive radio-frequency signals {see at least fig1, rc118, [0037] RFID tag (reads on configuration to receive radio-frequency signals}, the microprocessor configured to control operations of the power supply and … {see at least fig1, rc130, rc118, [0029] internal processor, the power supply is inherent in the configuration}, the microprocessor being in electrical communication with an internet-based cloud-computing network, … {see at least fig2, rc212, [0044] – … processor 130 issues instructions for the embedded web server 132 to connect to a server 180 on the Internet 190 … The claim element “to receive radio-frequency signals, the microprocessor configured to control operations of the power supply and the cutting head” consists entirely of language disclosing at most a reason to have performed earlier method steps (intended use or field of use), but which imparts neither structure nor functionality to the claimed method, so it is considered but given no patentable weight. (see MPEP 2111.05, MPEP 2114 and authorities cited therein).  The reference is provided for the purpose of compact prosecution.}  
… upon which an RFID tag of the consumable component is positioned in the … to maintain an unobstructed signal communication path to the reading device in the …; {see at least [0025] the cartridge or container (which contains an RFID tag) can be installed directly into the imaging device (reads on cutting head); fig1, rc118, [0037] cartridge (reads on cutting head) with RFID tag; fig2, rc204, [0043] has a signal been received - yes (reads on unobstructed signal communication)}  
… along the unobstructed signal communication path while the consumable component is inside of the … {see at least [0025] the cartridge or container (which contains an RFID tag) can be installed directly into the imaging device (reads on cutting head); fig1, rc118, [0037] cartridge (reads on cutting head) with RFID tag; fig2, rc204, [0043] has a signal been received - yes (reads on unobstructed signal communication)}  

	communicating, by the thermal processing system, the cutting data for the consumable component to the internet-based cloud-computing system; and {see at least fig2, rc212 – connect device to Internet; [0023] – using a global computing network, such as the Internet; reads on communicating over the Internet}  
	analyzing the cutting data using the internet-based cloud-computing system to determine at least one of usage history of the consumable component or an identifier of the consumable component. {see at least [0042] – We will now describe various manners in which the apparatus described above with reference to FIG. 1 can be used to implement the methods of the present invention. Turning to FIG. 2, a flow chart 200 depicts one method of providing a reward to a user based on measuring the use of a consumable product such as paper, as well as the relative value of the consumable product, and generating a reward message when it is determined that a predefined total value of the consumable product has been consumed. In this manner the value of the reward, or the offering of the reward, can be based on the individual consumable product values, as well as the relative quantities consumed, of each consumable product that has been consumed by the imaging device 100. The phrase “to determine at least one of usage history of the consumable component or an identifier of the consumable component” consists entirely of nonfunctional, descriptive language, disclosing at most a reason to have performed an earlier method step but which imparts neither structure nor functionality to the claimed method so it is considered but given no patentable weight. (MPEP 2111.05). The reference is provided for the purpose of compact prosecution.} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Abe, De Joannis De Verclos to include the elements of Parry.  One would have been motivated to do so, in order equip the laser cutting system with a most efficient communication functions. Furthermore, the Supreme Court has supported that use of known technique to improve similar devices (methods, or products) in the same way; (see MPEP 2143 (C)) or applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (see MPEP 2143 (D)) is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, De Joannis De Verclos, Abe evidently discloses a laser cutting system with an RFID device with data to be stored, retrieved and transmitted further. Parry is merely relied upon to illustrate the functionality of communicating over the Internet in the same or similar context, which is a well-known technique in the art. Based on the before mentioned KSR rationales (MPEP 2143(C) and MPEP 2143(D)), obviousness can also be demonstrated by applying Parry’s technique designed and developed for a standard functioning environment for semiconductor based components to a hostile environment for semiconductor based components (RFID devices are implemented in semiconductors; see also Examiner’s remarks in the “Response to Amendments/Arguments” section of the instant Office Action). It follows that it would be reasonable for a person of ordinary skill in the art to apply Parry’s technique, which is a well-known technique in the art in order to improve similar or known devices (only the working environmental conditions are different). Finally, since the elements disclosed by De Joannis De Verclos, Abe as well as Parry would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over De Joannis De Verclos, Abe / Parry.      

Regarding Claim 10 – De Joannis De Verclos, Abe, Parry discloses the limitations of Claim 9. Abe further discloses:  
	wherein the reading device and the RFID tag are disposed in the cutting head. {see at least fig2, rc28, rc52, [0040] – RFID tag provided in the toner cartridge}  

Regarding Claim 11 – De Joannis De Verclos, Abe, Parry discloses the limitations of Claim 9. Abe further discloses:  
	reading, by the reading device, the cutting data for the consumable component from the RFID tag during the cutting process. {see at least fig2, rc160 – RFID tag reader; [0010] – … the toner cartridge is present …; fig2, rc110, [0043] –   The counter 110 is configured to count the number of light-emitting dots, indicative of the quantity of laser light radiation, which varies according to the image data. The cumulatively totalized value of the number of dots correlates with the quantity of toner consumed. The counter 110 is configured to keep the count value from being reset; reads on “during processing;”}  

Regarding Claim 15 – De Joannis De Verclos, Abe, Parry discloses the limitations of Claim 9. Parry further discloses: wherein communicating the cutting data for the consumable component to the internet-based cloud-computing system comprises 
	communicating, by at least one of the microprocessor or a communication module disposed in a power supply of the thermal processing system, the cutting data to the internet-based cloud-computing system. {see at least fig2, rc212 – connect device to Internet; [0023] – using a global computing network, such as the Internet; reads on communicating over the Internet}   

Regarding Claim 16 – De Joannis De Verclos, Abe, Parry discloses the limitations of Claim 9. Parry further discloses:  
	accessing the internet-based cloud-computing system to receive at least one of the usage history of the consumable component or the identifier of the consumable component. {see at least [0042] – We will now describe various manners in which the apparatus described above with reference to FIG. 1 can be used to implement the methods of the present invention. Turning to FIG. 2, a flow chart 200 depicts one method of providing a reward to a user based on measuring the use of a consumable product such as paper, as well as the relative value of the consumable product, and generating a reward message when it is determined that a predefined total value of the consumable product has been consumed. In this manner the value of the reward, or the offering of the reward, can be based on the individual consumable product values, as well as the relative quantities consumed, of each consumable product that has been consumed by the imaging device 100. The phrase “to receive at least one of the usage history of the consumable component or the identifier of the consumable component” consists entirely of nonfunctional, descriptive language, disclosing at most a reason to have performed an earlier method step (intended use, field of use), but which imparts neither structure nor functionality to the claimed method so are considered but given no patentable weight. (MPEP 2111.05). The reference is provided for the purpose of compact prosecution.}  


Claims 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over De Joannis De Verclos et al (US 2007/0193988), in view of Abe (US 2008/0118253), in further view of Parry et al (US 2002/0194064), in further view of Buccella (US 2010/0314361).
Regarding Claim 17-18 – De Joannis De Verclos, Abe, Parry discloses the limitations of Claim 1, 9. De Joannis De Verclos, Abe, Parry does not disclose, however, Buccella discloses:
	wherein the cutting head is a plasma torch cutting head. {see at least [0008] cutting head that supports plasma torch}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify De Joannis De Verclos, Abe, Parry to include the elements of Buccella.  One would have been motivated to do so, in order to extend the functionality of the cutting system.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, De Joannis De Verclos, Abe, Parry evidently discloses a laser cutting system with an RFID device with data to be stored, retrieved and transmitted further.  Buccella is merely relied upon to illustrate the functionality of a plasma torch cutting head in the same or similar context.  As best understood by Examiner, since both a laser cutting system with an RFID device with data to be stored, retrieved and transmitted further, as well as a plasma torch cutting head are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by De Joannis De Verclos, Abe, Parry, as well as Buccella would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over De Joannis De Verclos, Abe, Parry / Buccella.


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner agrees with the former only.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
	Applicant’s arguments filed on 2/8/2021 are persuasive. The rejection is withdrawn. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 112(b).
	The rejection is withdrawn as a result of the amendments. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits that the prior art of record does not discloses “positioning the RFID device in the cutting head upon installation of the consumable component in the cutting head to maintain an unobstructed signal communication path to the reading device in the cutting head such that the RFID device is readable by the reading device while the consumable component is inside the cutting head.” In claim 1. Examiner has carefully reviewed and considered Applicant’s remarks, however they ARE MOOT in light of the fact that they are geared towards the amendments.    
Regardless, Parry discloses:  
positioning the RFID device in the … upon installation of the consumable component in the … to maintain an unobstructed signal communication path to the reading device in the … such that the RFID device is readable by the reading device while the consumable component is inside the …; {see at least [0025] the cartridge or container (which contains an RFID tag) can be installed directly into the imaging device (reads on cutting head); fig1, rc118, [0037] cartridge (reads on cutting head) with RFID tag; fig2, rc204, [0043] has a signal been received - yes (reads on unobstructed signal communication)}   

Therefore, Parry discloses the claim limitation.

Applicant submits that the prior art of record does not discloses “installing the consumable component inside of the cutting head of the thermal processing system upon which an RFID tag of the consumable component is positioned in the cutting head to maintain an unobstructed signal communication path to the reading device in the cutting head.” In claim 9. Examiner has carefully reviewed and considered Applicant’s remarks, however they ARE MOOT in light of the fact that they are geared towards the amendments.
Regardless, Parry discloses:  
… upon which an RFID tag of the consumable component is positioned in the … to maintain an unobstructed signal communication path to the reading device in the …; {see at least [0025] the cartridge or container (which contains an RFID tag) can be installed directly into the imaging device (reads on cutting head); fig1, rc118, [0037] cartridge (reads on cutting head) with RFID tag; fig2, rc204, [0043] has a signal been received - yes (reads on unobstructed signal communication)}  
… along the unobstructed signal communication path while the consumable component is inside of the … {see at least [0025] the cartridge or container (which contains an RFID tag) can be installed directly into the imaging device (reads on cutting head); fig1, rc118, [0037] cartridge (reads on cutting head) with RFID tag; fig2, rc204, [0043] has a signal been received - yes (reads on unobstructed signal communication)}  

Therefore, Parry discloses the claim limitation.

Applicant submits “In the declaration of Dr. E. Michael Shipulski submitted to the USPTO on July 14, 2020 (the "Shipulski Declaration"), Dr. Shipulski explained that it is not obvious to a person of ordinary skill in the art to modify the laser device of De Joannis De Verclos to include the elements of Abe or Parry, both of which relate to imaging apparatus (e.g., printer or photocopier).” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. Obviousness rejections are a matter of law, and not a matter of opinion, like the declaration under 37 C.F.R. § 1.132 (see MPEP 2143). In the rejections in the instant Office Actions, as detailed by each and every motivation (see bolded parts of the motivations), are based on one of the seven obviousness rationales outlined in MPEP 2143: 
Furthermore, the Supreme Court has supported that use of known technique to improve similar devices (methods, or products) in the same way; (see MPEP 2143 (C)) or applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (see MPEP 2143 (D)) is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).

Therefore, the obviousness rejections are proper.    

Applicant submits “Applicant thus submits that it is not obvious to a person of ordinary skill in the art at the time of the invention that the laser cutting machine of De Joannis could be combined with the RFID device of Abe or Parry such that the RFID device is readable from inside a thermal processing system.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive.
First, as already explained, the obviousness rationale is a matter of law, and not a matter of opinion (see MPEP 2143). 
Second, as discussed already several times during interviews “Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;” (see KSR rationale MPEP 2143(F)). During several interviews, Examiner pointed that similar situations, i.e. monitoring the status of consumable components, occur all the time and have occurred for more than a century by now (monitoring gas level in automobile tanks have been introduced before the first world war). Other examples are the monitoring of the status of electric batteries (charge level), filters in automobiles (cleanness level), water in reservoirs and so one. Therefore the problem is old and well known, appears in numerous fields of endeavor, and the solution has been always be the same: generating a status signal, storing that signal (can be skipped), and transmitting that signal.   
Further, many of the environments are very hostile for electric components, which poses numerous implementation challenges. The current application is one of the situations where no much progress has been made to date. The progress, based on the application filing, is expected to come from ruggedizing the electronic circuitry that monitors the status of the consumable. However, the claims in their current form are geared toward (a) generating a signal, (b) storing that signal and (c) transmitting that signal, which is what all the monitoring systems in all fields of endeavor are doing. Nothing in the current claim language points to the hostile working environment and to the solutions (as described in the 37 C.F.R. § 1.132 declaration) which Applicant tries to patent. On contrary, the current claim language points to the basic steps ((a) generating a signal, (b) storing that signal and (c) transmitting that signal) only – “positioning the RFID device in the cutting head …” or “… system including the cutting head …” do not point to any of the challenges described in the filed 37 C.F.R. § 1.132 declaration.  

The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this office action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Choi can be reached at (469)295-9171. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622